DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/04/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 4/04/2022. The amendments filed on 4/04/2022 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-12, 15-16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “after handling the error” is stated in line 13 and it is unclear what the scope of the limitation “handling” includes. The claim doesn’t provide sufficient support to determine whether the handling of the error is performed by the processor or whether an external element such as a user performs a task to handle the error output by the system. In addition, the claim does not meaningfully limit the limitation to refer to any particular task to be performed by either the processor or a user operator. This means that the bounds of the claim limitation are indefinite, and one of ordinary skill in the art would be unable to interpret the broadest reasonable interpretation of the limitation. For these reasons, the claim is unclear and is rejected for indefiniteness. 
Regarding claim 16, the limitation “after handling the error” is stated in line 11 and is rejected for similar reasons to claim 1 above. For these reasons the claim is unclear and indefinite. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 4, 6-12, 15, and 18-22 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk et al. (U.S. Pat. No. 9970955) hereinafter Homyk, in view of Kato et al. (U.S. Pub. No. 20140107494) hereinafter Kato, in further view of Su et al. (U.S. Pub. No. 20150257690) hereinafter Su.  
Regarding claim 1, primary reference Homyk teaches:
A device that is used for measurement of an internal portion of a living body (abstract), the device comprising: 
a light source that emits pulsed light with which the living body is irradiated (col 3, lines 25-67, “emitted by one or more light sources” “scattering of the illumination by scattering elements in the environment”; col 4, lines 41-67, “Additionally or alternatively, detecting the intensity of light received from the environment during a variety of different exposure times could include illuminating the environment with a plurality of pulses of light having respective pulse widths corresponding to the exposure times.”; col 5, lines 21-43, describes the emission of light from an environment that results in a signal light of regions of flow within the environment; col 6, lines 4-43; col 9, lines 45-65, “Additionally or alternatively, an average intensity of the received light during specified periods of time could be detected by emitting, using the light source, pulses of light to illuminate the biological tissue during the specified periods of time”; col 11, lines 33-67, laser 310 is configured to emit a beam of illumination light; col 12-13; col 15, lines 34-67 and col 16, lines 1-24; col 19 describe the anatomical structure in which the sample light is illuminated; col 20, lines 23-67; col 22 describes light intensity data from emitted light from an anatomical region; col 23, lines 6-23, “Additionally or alternatively, a light sensor or other light-sensitive element could act to detect the intensity of received light during the full duration of a particular time period and a light source could be operated to provide a pulse of illumination having a pulse width related to an exposure time that is associated with the particular time period”; col 33, lines 1-67, light source 860 is utilized to measure tissues that include brain tissue; col 37, lines 7-34; see also figures 4A, 4B and 5A, 5B);  
a light detector that detects light which returns from the living body in response to irradiation with the pulsed light (col 3, lines 25-67, “a light sensor could be configured to detect the intensity (or some other property) of light emitted by the environment in response to the illumination and the detected intensity could be used to determine the velocity of the scatterers, the mean flow rate of fluid containing the scatterers, the depth of the scatterers within the environment, or some other information about the environment and/or the moving scattering elements therein”; col 4 further describes the detection of light emitted from the anatomical region including “information about the frequency content of the light emitted from the environment”; figures 3A-3D, col 11, lines 33-67, “The system 300 additionally includes an imager that includes an aperture 321 and a particular light-sensitive element 320 configured to detect the intensity or other properties (e.g., degree and/or direction of polarization) of a portion of the beam of coherent illumination 315 that is scattered by tissue of the arm 305 and that is emitted as emitted light (e.g., 317a-c) toward the imager such that the emitted light 317a-c is received by the particular light-sensitive element 320. The imager could additionally include a plurality of additional light-sensitive elements (e.g., formed as part of a CCD, CMOS active-pixel sensor (APS) array, or other light-sensitive structure with the particular light-sensitive element 320) configured to receive light from a plurality of respective locations of the arm 305 and/or from respective angles relative to the imager“; col 13-14 describe the acquired light intensity waveforms from the optical detection assembly; col 17, lines 56-67 and col 18 describe the imager component and light sensitive elements used to detect emitted/scattered light; col 21 through 24 further describe the detected light intensities including the light sensor such as in col 23, lines 43-50; see also figures 4A, 4B and 5A, 5B; col 33, lines 1-67, light source 860 is utilized to measure tissues that include brain tissue;); 
the light detector configured to generate a signal associated with a temporal change of brain blood flow of the living body (col 4, lines 11-40, col 13, lines 26-67, col 14, lines 1-42, col 24, lines 46-67, and col 25, lines 1-2 discus the temporal change measurement feature of the light response signal, which measures the light intensities over time (see for example figure 3D) including measurements of the blood flow in a tissue at the blood cell level. The following paragraphs describe brain blood flow measurements, with the time-varying signal associated with temporal change of blood flow: col 32, lines 49-67; col 33, lines 1-67, “bulk tissue 820 (e.g., muscle tissue, brain tissue, liver tissue, breast tissue, or some other biological tissue(s))” teaches to the measurement of blood tissue, with “regions of flow within the biological tissue 810” which is measured blood flow within the tissue that includes brain tissue; see also col 34, lines 1-44, which teach to “regions of flow (e.g., blood flows”; the measurement of the blood flows would include the signal associated with brain blood flow changes as the signal is acquired over time; col 35, lines 1-34; see also col 24 through 31, “III. Example Determination of Properties of Regions of Flow in Biological Tissue” which details the signal generation and analysis process for determining the blood flow using the light detector signal that would be utilized in the example device 800)
Primary reference Homyk further fails to teach:
a processor, wherein 
	the processor is configured to determine, based on the signal, whether the brain blood flow change is within a criteria
However, the analogous art of Kato of a cerebral blood flow measurement device and clinical diagnostic determination system (abstract) teaches:
a processor ([0039], CPU; [0040]-[0041]), wherein 
	the processor is configured to determine, whether the brain blood flow is stable by determining, based on the signal, whether the temporal change of the brain blood flow is within a criteria ([0044], changes in cerebral blood flow using the fNIRS measurement which are light/detector based devices; [0049]; [0050], the 3 categories or 3 groups of normal, mild cognitive impairment, or Alzheimer’s disease are considered to be the criteria that blood flow measurements are determined to be “within”. Therefore, the measurements from a patient would be within normal, mild impairment, or Alzheimer’s groups when calculated, and “normal” would be considered to be a “stable” brain blood flow determination; [0051]-[0054]; [0055], “The data accumulation device 32 uses this processing on plural test subjects with known cognitive function impairment or otherwise, and if so at what level, to acquire cerebral blood flow data characteristic amounts for the plural test subjects, associates these with each other and accumulates the data in the clinical data base”; [0056]; [0057]-[0167], provides the detailed overview of the measurement data based on the cerebral blood flow data utilizing fNIRS technology and how the data is classified using a modeling process to determine the whether the flow measurements are within either of the three brain condition criteria)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk to incorporate the determination of temporal blood flow change within a criteria of clinical diagnosis as taught by Kato because blood flow changes can provide insight into brain activation at key regions of the brain. By correlating the blood flow measurements to possible disease states, the technology can provide equivalent performance to existing tools and further widen the scope of screening for possible diseases (Kato, [0006]; [0010]-[0014]). 
Primary reference Homyk further fails to teach:
if the brain blood flow is not determined as stable, the processor is configured to output an error, and 
after handling the error, again determine whether the brain blood flow is stable by determining, based on the signal, whether the temporal change of the brain blood flow is within the criteria.
However, the analogous art of Su of a method for early detection of shock by utilizing patient measurement sensors (abstract) teaches:
if the brain blood flow is not determined as stable, the processor is configured to output an error ([0020], regional saturation measurements correlate directly to blood flow to the brain and thus teach to the blood flow signals of the Homyk, and Kato invention. Deviation from normal values of blood flow provides an alert to the physician which is considered to be an error output; figure 3 and [0037]-[0041] describe the measurement and alert process for determining a non-normal level of brain blood flow. Figure 3, step 82 “value below a threshold” is considered to be a non-stable determination, and in [0038], the caregiver is provided with a warning or alarm which is considered to be an error output), and 
after handling the error, again determine whether the brain blood flow is stable by determining, based on the signal, whether the temporal change of the brain blood flow is within the criteria ([0020]; figure 3 and [0037]-[0041] describe the alert process, and following a determination that the brain blood flow is non-stable, the system continues to step 88 which further monitors the regional saturation parameter, including step 92, and this is considered to be after handling the error (alerting the caregiver, who can then provide treatment to a patient) the system continues to determine whether the brain blood flow is stable; see also the 112(b) rejection above regarding “handling the error” limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Kato to incorporate the output of a non-stable notification and repeat of measurements when the brain blood flow is not stable as taught by Su because non-stable brain blood flows can indicate emergency clinical conditions such as early onset shock. By providing a clinician with a warning regarding the determination, shock treatments can be administered prior to additional complications (Su, [0038]). 
Regarding claim 15, the combined references of Homyk, Kato, and Su teach all of the limitations of claim 1. Primary reference Homyk further teaches:
the processor generates information that indicates the temporal change of the brain blood flow of the living body based on the signal from the light detector (col 3 through col 4, “The depth of a region of flow within an environment (e.g., a distance between a surface of the environment and the region of flow, e.g., a distance between the surface of a biological tissue and a region of blood flow in the biological tissue) can be detected by illuminating the environment using beams of substantially coherent, monochromatic light emitted by one or more light sources (e.g., lasers) and detecting the intensity (or other properties) of light emitted by the environment in response to the illumination” a region of flow (blood vessel and blood flow) is considered to be a physiological event in the anatomical structure; col 5, lines 44-67 and col 6, lines 1-67 describe the emission analysis to determine structures related to regions of flow in the optical environment; col 7, lines 20-40; col 11, lines 33-67, “FIGS. 3A-3D illustrate the operation of an example system 300 that could be operated to determine the location, extent, depth, flow properties (e.g., flow velocity, distribution of flow velocities), or other properties of regions of flow within an arm 305, e.g., of flowing blood in a portion of subsurface vasculature 307 in the arm 305”; col 12-14 further describe the processing of emitted light intensities to determine the occurrence and depth of blood flow regions in tissue; col 19-20 further describe the environment scanned, how scatterers produced information related to determination of depth of regions of interest; col 22-25 provide a description of the received light intensity emission responses and how this is utilized to determine depth of blood flow regions in tissue; col 30, lines 1-67; col 33, lines 1-67, light source 860 is utilized to measure tissues that include brain tissue;).
Regarding claim 16, primary reference Homyk teaches:
A method for measuring an internal portion of a living body (abstract), the method comprising: 
irradiating the living body with pulsed light (col 3, lines 25-67, “emitted by one or more light sources” “scattering of the illumination by scattering elements in the environment”; col 4, lines 41-67, “Additionally or alternatively, detecting the intensity of light received from the environment during a variety of different exposure times could include illuminating the environment with a plurality of pulses of light having respective pulse widths corresponding to the exposure times.”; col 5, lines 21-43, describes the emission of light from an environment that results in a signal light of regions of flow within the environment; col 6, lines 4-43; col 9, lines 45-65, “Additionally or alternatively, an average intensity of the received light during specified periods of time could be detected by emitting, using the light source, pulses of light to illuminate the biological tissue during the specified periods of time”; col 11, lines 33-67, laser 310 is configured to emit a beam of illumination light; col 12-13; col 15, lines 34-67 and col 16, lines 1-24; col 19 describe the anatomical structure in which the sample light is illuminated; col 20, lines 23-67; col 22 describes light intensity data from emitted light from an anatomical region; col 23, lines 6-23, “Additionally or alternatively, a light sensor or other light-sensitive element could act to detect the intensity of received light during the full duration of a particular time period and a light source could be operated to provide a pulse of illumination having a pulse width related to an exposure time that is associated with the particular time period”; col 33, lines 1-67, light source 860 is utilized to measure tissues that include brain tissue; col 37, lines 7-34; see also figures 4A, 4B and 5A, 5B); 
detecting light which returns from the living body by a light detector in response to irradiation with the pulsed light (col 3, lines 25-67, “a light sensor could be configured to detect the intensity (or some other property) of light emitted by the environment in response to the illumination and the detected intensity could be used to determine the velocity of the scatterers, the mean flow rate of fluid containing the scatterers, the depth of the scatterers within the environment, or some other information about the environment and/or the moving scattering elements therein”; col 4 further describes the detection of light emitted from the anatomical region including “information about the frequency content of the light emitted from the environment”; figures 3A-3D, col 11, lines 33-67, “The system 300 additionally includes an imager that includes an aperture 321 and a particular light-sensitive element 320 configured to detect the intensity or other properties (e.g., degree and/or direction of polarization) of a portion of the beam of coherent illumination 315 that is scattered by tissue of the arm 305 and that is emitted as emitted light (e.g., 317a-c) toward the imager such that the emitted light 317a-c is received by the particular light-sensitive element 320. The imager could additionally include a plurality of additional light-sensitive elements (e.g., formed as part of a CCD, CMOS active-pixel sensor (APS) array, or other light-sensitive structure with the particular light-sensitive element 320) configured to receive light from a plurality of respective locations of the arm 305 and/or from respective angles relative to the imager“; col 13-14 describe the acquired light intensity waveforms from the optical detection assembly; col 17, lines 56-67 and col 18 describe the imager component and light sensitive elements used to detect emitted/scattered light; col 21 through 24 further describe the detected light intensities including the light sensor such as in col 23, lines 43-50; see also figures 4A, 4B and 5A, 5B; col 33, lines 1-67, light source 860 is utilized to measure tissues that include brain tissue;); 
generating a signal associated with a temporal change of brain blood flow of the living body from the light detector (col 4, lines 11-40, col 13, lines 26-67, col 14, lines 1-42, col 24, lines 46-67, and col 25, lines 1-2 discus the temporal change measurement feature of the light response signal, which measures the light intensities over time (see for example figure 3D) including measurements of the blood flow in a tissue at the blood cell level. The following paragraphs describe brain blood flow measurements, with the time-varying signal associated with temporal change of blood flow: col 32, lines 49-67; col 33, lines 1-67, “bulk tissue 820 (e.g., muscle tissue, brain tissue, liver tissue, breast tissue, or some other biological tissue(s))” teaches to the measurement of blood tissue, with “regions of flow within the biological tissue 810” which is measured blood flow within the tissue that includes brain tissue; see also col 34, lines 1-44, which teach to “regions of flow (e.g., blood flows”; the measurement of the blood flows would include the signal associated with brain blood flow changes as the signal is acquired over time; col 35, lines 1-34; see also col 24 through 31, “III. Example Determination of Properties of Regions of Flow in Biological Tissue” which details the signal generation and analysis process for determining the blood flow using the light detector signal that would be utilized in the example device 800); 
Primary reference Homyk fails to teach:
Determining, based on the signal, whether the brain blood flow change is within a criteria 
However, the analogous art of Kato of a cerebral blood flow measurement device and clinical diagnostic determination system (abstract) teaches:
Determining, whether the brain blood flow is stable by determining, based on the signal, whether the temporal change of the brain blood flow is within a criteria ([0044], changes in cerebral blood flow using the fNIRS measurement which are light/detector based devices; [0049]; [0050], the 3 categories or 3 groups of normal, mild cognitive impairment, or Alzheimer’s disease are considered to be the criteria that blood flow measurements are determined to be “within”. Therefore, the measurements from a patient would be within normal, mild impairment, or Alzheimer’s groups when calculated, and “normal” would be considered to be a “stable” brain blood flow determination; [0051]-[0054]; [0055], “The data accumulation device 32 uses this processing on plural test subjects with known cognitive function impairment or otherwise, and if so at what level, to acquire cerebral blood flow data characteristic amounts for the plural test subjects, associates these with each other and accumulates the data in the clinical data base”; [0056]; [0057]-[0167], provides the detailed overview of the measurement data based on the cerebral blood flow data utilizing fNIRS technology and how the data is classified using a modeling process to determine the whether the flow measurements are within either of the three brain condition criteria)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk to incorporate the determination of temporal blood flow change within a criteria of clinical diagnosis as taught by Kato because blood flow changes can provide insight into brain activation at key regions of the brain. By correlating the blood flow measurements to possible disease states, the technology can provide equivalent performance to existing tools and further widen the scope of screening for possible diseases (Kato, [0006]; [0010]-[0014]). 
Primary reference Homyk further fails to teach:
if the brain blood flow is not determined as stable, outputting an error ([0020], regional saturation measurements correlate directly to blood flow to the brain and thus teach to the blood flow signals of the Homyk, and Kato invention. Deviation from normal values of blood flow provides an alert to the physician which is considered to be an error output; figure 3 and [0037]-[0041] describe the measurement and alert process for determining a non-normal level of brain blood flow. Figure 3, step 82 “value below a threshold” is considered to be a non-stable determination, and in [0038], the caregiver is provided with a warning or alarm which is considered to be an error output), and 
after handling the error, again determining whether the brain blood flow is stable by determining, based on the signal, whether the temporal change of the brain blood flow is within the criteria.
However, the analogous art of Su of a method for early detection of shock by utilizing patient measurement sensors (abstract) teaches:
if the brain blood flow is not determined as stable, outputting an error, and 
after handling the error, again determining whether the brain blood flow is stable by determining, based on the signal, whether the temporal change of the brain blood flow is within the criteria ([0020]; figure 3 and [0037]-[0041] describe the alert process, and following a determination that the brain blood flow is non-stable, the system continues to step 88 which further monitors the regional saturation parameter, including step 92, and this is considered to be after handling the error (alerting the caregiver, who can then provide treatment to a patient) the system continues to determine whether the brain blood flow is stable; see also the 112(b) rejection above regarding “handling the error” limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Kato to incorporate the output of a non-stable notification and repeat of measurements when the brain blood flow is not stable as taught by Su because non-stable brain blood flows can indicate emergency clinical conditions such as early onset shock. By providing a clinician with a warning regarding the determination, shock treatments can be administered prior to additional complications (Su, [0038]). 
Regarding claim 19, the combined references of Homyk, Kato, and Su teach all of the limitations of claim 16. Primary reference Homyk further teaches:
the method further includes generating information that indicates the temporal change of the brain blood flow of the living body based on the signal from the light detector (col 3 through col 4, “The depth of a region of flow within an environment (e.g., a distance between a surface of the environment and the region of flow, e.g., a distance between the surface of a biological tissue and a region of blood flow in the biological tissue) can be detected by illuminating the environment using beams of substantially coherent, monochromatic light emitted by one or more light sources (e.g., lasers) and detecting the intensity (or other properties) of light emitted by the environment in response to the illumination” a region of flow (blood vessel and blood flow) is considered to be a physiological event in the anatomical structure; col 5, lines 44-67 and col 6, lines 1-67 describe the emission analysis to determine structures related to regions of flow in the optical environment; col 7, lines 20-40; col 11, lines 33-67, “FIGS. 3A-3D illustrate the operation of an example system 300 that could be operated to determine the location, extent, depth, flow properties (e.g., flow velocity, distribution of flow velocities), or other properties of regions of flow within an arm 305, e.g., of flowing blood in a portion of subsurface vasculature 307 in the arm 305”; col 12-14 further describe the processing of emitted light intensities to determine the occurrence and depth of blood flow regions in tissue; col 19-20 further describe the environment scanned, how scatterers produced information related to determination of depth of regions of interest; col 22-25 provide a description of the received light intensity emission responses and how this is utilized to determine depth of blood flow regions in tissue; col 30, lines 1-67; col 33, lines 1-67, light source 860 is utilized to measure tissues that include brain tissue;).
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in further view of Su as applied to claims 1 or 16 above, and further in view of Lamego (U.S. Pub. No. 20140296720) hereinafter Lamego. 
Regarding claim 4, the combined references of Homyk, Kato, and Su teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the processor is further configured to: 
assess whether an environment of the living body object is suitable for the measurement of the internal portion of the living body object (col 15, lines 1-32, the type of the environment of interest and parameters such as the wavelength of the beam and the “time-varying patterns of intensity” are adjusted based on the determined environment), 
Primary reference Homyk further fails to teach:
if the environment is assessed as suitable for the measurement, determine whether the temporal change of the brain blood flow is within the criteria, and 
if the environment is not assessed as suitable for the measurement, output an error.
However, the analogous art of Lamego of a reflection-detector sensor positioning indicator that utilizes the detector signal to determine whether the placement of the device is proper with respect to the tissue site (abstract) teaches:
if the environment is assessed as suitable for the measurement, determine a measurement ([0004]-[0010], provides an overview of the placement detection feature that includes a “sensor-on” range of values and a “sensor mis-positioned” range of values that may indicate a position of the detector on an element such as a fingernail based on the measurement properties; [0016]-[0027], describe in detail how the sensor measurements are determined when the device is considered to be in a “sensor-on” configuration which is considered to be “the environment is assessed as suitable for the measurement” as claimed. Note that the combined Homyk and Kato references teach to the determination of whether blood flow is within the criteria as the form of measurement acquired), and 
if the environment is not assessed as suitable for the measurement, output an error ([0004]-[0010], provides an overview of the placement detection feature that includes a “sensor-on” range of values and a “sensor mis-positioned” range of values that may indicate a position of the detector on an element such as a fingernail based on the measurement properties; [0016]-[0027], describe when the sensor is considered to be “mis-positioned” the device will indicate the displacement of the device to the user which can include an audible alert (see claims 6 and 12) which is considered to be an “error” notification output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, and Su to incorporate the sensor positioning determination feature with measurement or error output options as taught by Lamego because optical sensors must be properly placed on the target side to only receive emitted light propagated via the tissue site to the detector. Improper positioning may lead to errors which could cause critical missed events and poor patient care ([0004]). 
Regarding claim 18, the combined references of Homyk, Kato, and Su teach all of the limitations of claim 16. Primary reference Homyk further teaches:
further comprising: assessing whether an environment of the living body is suitable for the measurement of the internal portion of the living body (col 15, lines 1-32, the type of the environment of interest and parameters such as the wavelength of the beam and the “time-varying patterns of intensity” are adjusted based on the determined environment), 
Primary reference Homyk further fails to teach:
if the environment is assessed as suitable for the measurement, determining whether the temporal change of the brain blood flow is within the criteria; and 
if the environment is not assessed as suitable for the measurement, outputting an error. 
However, the analogous art of Lamego of a reflection-detector sensor positioning indicator that utilizes the detector signal to determine whether the placement of the device is proper with respect to the tissue site (abstract) teaches:
if the environment is assessed as suitable for the measurement, determining a measurement ([0004]-[0010], provides an overview of the placement detection feature that includes a “sensor-on” range of values and a “sensor mis-positioned” range of values that may indicate a position of the detector on an element such as a fingernail based on the measurement properties; [0016]-[0027], describe in detail how the sensor measurements are determined when the device is considered to be in a “sensor-on” configuration which is considered to be “the environment is assessed as suitable for the measurement” as claimed. Note that the combined Homyk and Kato references teach to the determination of whether blood flow is within the criteria as the form of measurement acquired); and 
if the environment is not assessed as suitable for the measurement, outputting an error ([0004]-[0010], provides an overview of the placement detection feature that includes a “sensor-on” range of values and a “sensor mis-positioned” range of values that may indicate a position of the detector on an element such as a fingernail based on the measurement properties; [0016]-[0027], describe when the sensor is considered to be “mis-positioned” the device will indicate the displacement of the device to the user which can include an audible alert (see claims 6 and 12) which is considered to be an “error” notification output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, and Su to incorporate the sensor positioning determination feature with measurement or error output options as taught by Lamego because optical sensors must be properly placed on the target side to only receive emitted light propagated via the tissue site to the detector. Improper positioning may lead to errors which could cause critical missed events and poor patient care ([0004]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in view of Su, in further view of Lamego as applied to claim 4 above, and further in view of Beran (U.S. Pat. No. 8626264) hereinafter Beran. 
Regarding claim 6, the combined references of Homyk, Kato, Su, and Lamego teach all of the limitations of claim 4. Primary reference Homyk further fails to teach:
wherein the processor assesses whether the environment of the living body is suitable for the measurement of the internal portion of the living body by determining whether a position of a region that is used for the measurement of the internal portion of the living body is present in a desired position of the living body
However, the analogous art of Beran of a brain imaging system to obtain brain image activity signals (abstract) teaches:
wherein the processor assesses whether the environment of the living body is suitable for the measurement of the internal portion of the living body by determining whether a position of a region that is used for the measurement of the internal portion of the living body is present in a desired position of the living body (col 6, lines 38-67 through col 8, lines 1-25 describe the qualia determining process which is considered to be looking at a brain activity feature within the brain. This includes processing to determine if such a feature is present in the tissue region. Specifically, col 8, lines 26-67, determines whether the active region is a qualia map or a non-qualia region. This determines whether the position of the region of qualia used for determining brain activity is within the current image region processed by the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, Su, and Lamego to incorporate the storage of a signal and assessment of temporal stability as taught by Beran because it enables the determination of tissue regions based on known qualia maps which then can be used to extract relevant brain activity data from the images (col 8, lines 26-42). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in view of Su, in further view of Lamego as applied to claim 4 above, and further in view of Tanaka et al. (U.S. Pub. No. 20160377718) hereinafter Tanaka.
Regarding claim 7, the combined references of Homyk, Kato, Su, and Lamego teach all of the limitations of claim 4. Primary reference Homyk further fails to teach:
wherein the processor assesses whether the environment of the living body is suitable for the measurement of the internal portion of the living body by determining whether an amount of a disturbance light that enters the light detector from outside the living body is within the criteria
However, the analogous art of Tanaka of a photoelectric sensor with a disturbance detection unit (abstract) teaches:
wherein the processor assesses whether the environment of the living body is suitable for the measurement of the internal portion of the living body by determining whether an amount of a disturbance light that enters the light detector from outside the living body is within the criteria ([0038], “The disturbance detection unit 113 detects a disturbance by comparing the received light signal with the positive threshold and a negative threshold (second threshold) for a predetermined period in a state where no light is transmitted by the light transmitter, after the photoelectric sensor has idled for a predetermined time or upon receipt of an instruction from the disturbance type determination unit 116”; [0042]-[0046]; [0069]-[0078], describe the disturbance determination processing features; [0079], “In addition, the second predetermined value is set to be larger than the first predetermined value. In this way, light can be transmitted by the light transmitter at a timing at which an AC waveform of the disturbance that has exceeded the positive threshold becomes smaller than or equal to the positive threshold“; [0080]-[0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, Su, and Lamego to incorporate the disturbance light criteria determination as taught by Tanaka because a situation where the photoelectric sensor erroneously operates to detect the target object even though the target object is not in the target region can be avoided (Tanaka, [0079]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in view of Su, in further view of Lamego as applied to claim 4 above, and further in view of Liu (U.S. Pub. No. 20160248994) hereinafter Liu.  
Regarding claim 8, the combined references of Homyk, Kato, Su, and Lamego teach all of the limitations of claim 4. Primary reference Homyk further fails to teach:
wherein the processor adjusts the light amount of the pulsed light by adjusting a light emission frequency of the pulsed light per unit time
However, the analogous art of Liu of a multi-purpose imaging and display system (abstract) teaches:
wherein the processor adjusts the light amount of the pulsed light by adjusting a light emission frequency of the pulsed light per unit time ([0123], “As seen in FIGS. 8 and 9, in some embodiments, the light source 400 may comprise a pulsed light source, or may utilize frequency modulation or pulse-duration modulation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, Su, and Lamego to incorporate the pulsed light adjustment by frequency adjustment as taught by Liu because it enables an efficient and dynamic adjustment to the type of light reflectance observed by the detector system. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in further view of Su as applied to claim 1 above, and further in view of Ballam et al. (U.S. Pub. No. 20160143566) hereinafter Ballam. 
Regarding claim 9, the combined references of Homyk, Kato, and Su teach all of the limitations of claim 1. Primary reference Homyk further teaches:
The light detector is an image sensor that converts the light which returns from the living body into a signal charge (col 5, lines 4-20, pixels or other portions of a light sensitive element of a light sensor; col 17, lines 3-67, “For example, light-sensitive elements of the imager could be configured to detect the intensity of light received from respective specified regions of the arm 305 that are received from respective directions relative to the imager. In some examples, the imager could comprise a camera (i.e., including, e.g., aperture 321, a plurality of particular light-sensitive elements 320, and/or optics)“; col 18, lines 1-67; All of these light sensitive elements convert the light into a digital signal charge for further processing)
wherein the image sensor acquires a first image of the living body based on the signal charge, and the processor further decides a position of a region that is used for the measurement of the internal portion of the living body in the first image (col 17, lines 3-67, “For example, light-sensitive elements of the imager could be configured to detect the intensity of light received from respective specified regions of the arm 305 that are received from respective directions relative to the imager. In some examples, the imager could comprise a camera (i.e., including, e.g., aperture 321, a plurality of particular light-sensitive elements 320, and/or optics)“; col 18, lines 1-67).
Primary reference Homyk further fails to teach:
and stores the signal charge
However, the analogous art of Ballam of a system and method of measuring blood properties using a light-based measurement system (abstract) teaches:
and stores the signal charge ([0032], “The photodetector 114 converts the light 112 into a current and the integrating capacitor 106b stores this energy in the form of an electric field characterized by the voltage across the capacitor.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, and Su to incorporate the storage of the signal charge of the photodetector as taught by Ballam because a processor may measure the energy stored by connecting it to an analog to digital (A/D) converter that converts the charge in the capacitor to a digital signal. The processor may then use this digital signal to determine the amount of light that passed through the patient's tissues, and from that information, calculate clinically relevant blood signal data (Ballam, [0032]). This improves the medical diagnostics and improves treatment outcomes. 
Regarding claim 10, the combined references of Homyk, Kato, Su, and Ballam teach all of the limitations of claim 9. Primary reference Homyk further teaches:
the region is an inside of a specific site of the living body, and the processor further adjusts a size of the region so as to maximize the region in the inside of the specific site (col 17, lines 56-67 and col 18, lines 1-11; col 18, lines 30-49, “In some examples, the size of specified regions from which individual light-sensitive elements of the imager receive emitted light could be specified such that a bandwidth or other time-dependent property of a signal produced and/or detected by light-sensitive elements of the imager (e.g., a rate of speckle events detected by light-sensitive elements of the imager) is within some specified limit(s). For example, the specified region could be a region of biological tissue having a diameter or other characteristic size between approximately 100 microns and approximately 1 millimeter“; col 19, lines 48-67; col 30, lines 36-67, col 31, lines 1-5; col 33, lines 29-44; col 34, lines 14-44;).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in view of Su, in further view of Ballam as applied to claim 9 above, and further in view of Knodt et al. (U.S. Pub. No. 20160259992) hereinafter Knodt. 
Regarding claim 11, the combined references of Homyk, Kato, Su, and Ballam teach all of the limitations of claim 9. Primary reference Homyk further fails to teach:
further comprising: a display, wherein the display displays the first image and a second image that indicates the region while superimposing the second image on the first image
However, the analogous art of Knodt of an image display management application (abstract) teaches:
further comprising: a display, wherein the display displays the first image and a second image that indicates the region while superimposing the second image on the first image ([0055], display 120; [0109]-[0112]; [0113], describes a first and second image with a composite image formed utilizing specific regions layered or blended from the second image onto a first image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, Su, and Ballam to incorporate the image display and superimposition as taught by Knodt because it can enable a user to directly compare first images of a target region with subsequent images to evaluate the progress of features such as a wound (Knodt, [0109]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in view of Su, in view of Ballam, in further view of Knodt as applied to claim 11 above, and further in view of Stehle et al. (U.S. Pub. No. 20160048965) hereinafter Stehle. 
Regarding claim 12, the combined references of Homyk, Kato, Su, Ballam and Knodt teach all of the limitations of claim 11. Primary reference Homyk further fails to teach:
wherein the display further displays an additional line for deciding the position of the region while superimposing the additional line on the first image and the second image
However, the analogous art of Stehle of a system and method for receiving first and second data sets for analysis (abstract) teaches:
wherein the display further displays an additional line for deciding the position of the region while superimposing the additional line on the first image and the second image ([0010]; [0012], “Specifically, the dashed line for the delineated portions 107, 117 are indicative of a size and shape of the right and left hippocampus as taken from the first data set (not shown). The solid lines of the right and left hippocampus 106, 116 are indicative of a current size and shape thereof, as taken from the second data set 200. In another exemplary embodiment, each of the left and right hippocampus 106, 116 and corresponding delineated portions 107, 117 may be marked with different contours including, but not limited to, different contour line colors, line thicknesses, line styles, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, Su, Ballam, and Knodt to incorporate the overlay of a line on the displayed images as taught by Stehle because it provides the user with a visualization to compare features of both first and second superimposed images. This enhances diagnostic accuracy for a physician.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in further view of Su as applied to claims 1 or 16 above, and further in view of Yoshioka et al. (U.S. Pub. No. 20130131521) hereinafter Yoshioka. 
Regarding claim 20, the combined references of Homyk, Kato, and Su teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
further comprising: a first apparatus which induce the living body to a rest state, 
wherein the processor is configured to determine whether the temporal change of the brain blood flow is within the criteria based on the signal which is generated while the living body is induced to the rest state.
However, the analogous art of Yoshioka of a concentration presence/absence determining device using brain blood flow volume measurements (abstract) teaches:
further comprising: a first apparatus which induce the living body to a rest state ([0080]-[0082]; [0089]; [0091], the preceding paragraphs all teach to the use of a rest state for brain blood flow volume determinations; [0118], teaches to the rest task which is open-eye rest time when the subject is not listening to the English news. This is considered to be an apparatus that induces the living body to a rest state other than the English news listening state; [0119]; [0122], further describes a varying rest/task state apparatus that enables brain blood flow volume determination and calculation; [0123]; [0129]; [0130], includes a rest time continuing for 60 seconds from the start of the measurement; [0141]-[0142]; [0152]; [0167]-[0169], rest and change of brain blood flow;    [0186]-[0192]), 
wherein the processor is configured to determine whether the temporal change of the brain blood flow is within the criteria based on the signal which is generated while the living body is induced to the rest state ([0080]-[0082], degree of concentration is considered to be the brain blood flow within the criteria as concentration teaches to the diagnostic criteria of the combined Homyk and Kato references; [0089]; [0091], the preceding paragraphs all teach to the use of a rest state for brain blood flow volume determinations; [0092]-[0100]; [0118], teaches to the rest task which is open-eye rest time when the subject is not listening to the English news. This is considered to be an apparatus that induces the living body to a rest state other than the English news listening state; [0119]; [0120]-[0122], further describes a varying rest/task state apparatus that enables brain blood flow volume determination and calculation; [0123]-[0129]; [0130], includes a rest time continuing for 60 seconds from the start of the measurement; [0131], determining unit calculates a concentration section with a degree of concentration which is considered to be a criteria based on the brain blood flow; [0141]-[0155]; [0162]-[0165], describe the concentration decreases with the base task and the tasks completed; [0167]-[0169], rest and change of brain blood flow; [0172]; [0186]-[0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, and Su to incorporate the inducement of the body to a rest state and then determination of the brain blood flow change measurement during the rest state as taught by Yoshioka because brain blood flow measurement changes can determine the brain physiological states more accurately than current NIRS based measurement devices. By using a resting state as a baseline, the differences between users can be minimized and a degree of alteration of brain state can be determined for a specific user (Yoshioka, [0004]-[0009]; [0080]-[0082]).  
Regarding claim 21, the combined references of Homyk, Kato, and Su teach all of the limitations of claim 16. Primary reference Homyk further fails to teach:
further comprising: inducing the living body to a rest state
wherein whether the temporal change of the brain blood flow is within the criteria is determined based on the signal which is generated while the living body is induced to the rest state
However, the analogous art of Yoshioka of a concentration presence/absence determining device using brain blood flow volume measurements (abstract) teaches:
further comprising: inducing the living body to a rest state ([0080]-[0082]; [0089]; [0091], the preceding paragraphs all teach to the use of a rest state for brain blood flow volume determinations; [0118], teaches to the rest task which is open-eye rest time when the subject is not listening to the English news. This is considered to be an apparatus that induces the living body to a rest state other than the English news listening state; [0119]; [0122], further describes a varying rest/task state apparatus that enables brain blood flow volume determination and calculation; [0123]; [0129]; [0130], includes a rest time continuing for 60 seconds from the start of the measurement; [0141]-[0142]; [0152]; [0167]-[0169], rest and change of brain blood flow; [0186]-[0192]), 
wherein whether the temporal change of the brain blood flow is within the criteria is determined based on the signal which is generated while the living body is induced to the rest state ([0080]-[0082], degree of concentration is considered to be the brain blood flow within the criteria as concentration teaches to the diagnostic criteria of the combined Homyk and Kato references; [0089]; [0091], the preceding paragraphs all teach to the use of a rest state for brain blood flow volume determinations; [0092]-[0100]; [0118], teaches to the rest task which is open-eye rest time when the subject is not listening to the English news. This is considered to be an apparatus that induces the living body to a rest state other than the English news listening state; [0119]; [0120]-[0122], further describes a varying rest/task state apparatus that enables brain blood flow volume determination and calculation; [0123]-[0129]; [0130], includes a rest time continuing for 60 seconds from the start of the measurement; [0131], determining unit calculates a concentration section with a degree of concentration which is considered to be a criteria based on the brain blood flow; [0141]-[0155]; [0162]-[0165], describe the concentration decreases with the base task and the tasks completed; [0167]-[0169], rest and change of brain blood flow; [0172]; [0186]-[0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, and Su to incorporate the inducement of the body to a rest state and then determination of the brain blood flow change measurement during the rest state as taught by Yoshioka because brain blood flow measurement changes can determine the brain physiological states more accurately than current NIRS based measurement devices. By using a resting state as a baseline, the differences between users can be minimized and a degree of alteration of brain state can be determined for a specific user (Yoshioka, [0004]-[0009]; [0080]-[0082]).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in further view of Su as applied to claim 1 above, and further in view of Klappert et al. (U.S. Pub. No. 20150272496) hereinafter Klappert. 
Regarding claim 22, the combined references of Homyk, Kato, and Su teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
 wherein the processor is further configured to assess whether an environment of the living body is suitable for the measurement of the internal portion of the living body by determining whether a detection region is located in a desired region of the living body and whether the detection region does not include objects that obstruct the pulsed light when being irradiated on the detection region
However, the analogous art of Klappert of a method and system for monitoring brain state using external sensors (abstract) teaches:
wherein the processor is further configured to assess whether an environment of the living body is suitable for the measurement of the internal portion of the living body by determining whether a detection region is located in a desired region of the living body and whether the detection region does not include objects that obstruct the pulsed light when being irradiated on the detection region ([0161], “the reflectance of light emitted by the optical source, it may be possible to determine whether there any obstructions between sub-component 925 and the skin surface of a cranium“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, and Su to incorporate the determination of whether the environment is suitable for measurement based on the presence of objects that obstruct the pulsed light as taught by Klappert because obstructions can impede the light signal from reaching the target tissue and determining the presence of an obstruction can facilitate easier determination of brain signal quality (Klappert, [0161]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Chaiken et al. (U.S. Pub. No. 20180353080) hereinafter Chaiken. 
Regarding claim 23, primary reference Homyk teaches:
A method for measuring an internal portion of a living body (abstract), the method comprising: 
irradiating the living body with pulsed light emitted by a light source (col 3, lines 25-67, “emitted by one or more light sources” “scattering of the illumination by scattering elements in the environment”; col 11, lines 33-67, laser 310 is configured to emit a beam of illumination light; col 33, lines 1-67, light source 860 is utilized to measure tissues that include brain tissue;); 
detecting light which returns from the living body by a light detector in response to irradiation with the pulsed light (col 3, lines 25-67, “a light sensor could be configured to detect the intensity (or some other property) of light emitted by the environment in response to the illumination and the detected intensity could be used to determine the velocity of the scatterers, the mean flow rate of fluid containing the scatterers”; col 11, lines 33-67, “The system 300 additionally includes an imager that includes an aperture 321 and a particular light-sensitive element 320”; col 23, lines 43-50; see also figures 4A, 4B and 5A, 5B;); 
generating a signal associated with a temporal change of a brain blood flow of the living body from the light detector (col 4, lines 11-40, col 13, lines 26-67, col 14, lines 1-42, col 24, lines 46-67, and col 25, lines 1-2 discus the temporal change measurement feature of the light response signal, which measures the light intensities over time (see for example figure 3D) including measurements of the blood flow in a tissue at the blood cell level. The following paragraphs describe brain blood flow measurements, with the time-varying signal associated with temporal change of blood flow: col 32, lines 49-67; col 33, lines 1-67, “bulk tissue 820 (e.g., muscle tissue, brain tissue, liver tissue, breast tissue, or some other biological tissue(s))” teaches to the measurement of blood tissue, with “regions of flow within the biological tissue 810” which is measured blood flow within the tissue that includes brain tissue; see also col 34, lines 1-44, which teach to “regions of flow (e.g., blood flows”; the measurement of the blood flows would include the signal associated with brain blood flow changes as the signal is acquired over time; col 35, lines 1-34; see also col 24 through 31, “III. Example Determination of Properties of Regions of Flow in Biological Tissue” which details the signal generation and analysis process for determining the blood flow using the light detector signal that would be utilized in the example device 800); and 
Primary reference Homyk further fails to teach:
determining whether the light source is stable by determining whether the signal changes monotonically with time
However, the analogous art of Chaiken of a system for obtaining blood data by providing an irradiation light and measuring the reflected light emission (abstract) teaches:
determining whether the light source is stable by determining whether the signal changes monotonically with time ([0034], the tissue signal is measured to determine if it does not vary in a monotonic manner with each light source pulse. This pulse is configured to produce a stable delayed emission when the tissue is physically stable relative to the laser light and is thus considered to be a determination of whether the light source is stable relative to the tissue, when the bleaching process is complete; [0035]; [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk to incorporate the determination of whether the light source is stable as taught by Chaiken because stable delayed emission signals from the tissue ensure that the pulses will produce consistent quality data from the tissue region. If tissue signals show that the light source is not stable relative to the tissue, then unbleached tissue will by contacted by different pulses (Chaiken, [0034]-[0035]). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Chaiken as applied to claim 23 above, and further in view of Carvalho Sousa et al. (U.S. Pub. No. 20150369725) hereinafter Carvalho Sousa. 
Regarding claim 24, the combined references of Homyk and Chaiken teach all of the limitations of claim 23. Primary reference Homyk further fails to teach:
further comprising: 
outputting an instruction for waiting until the light source becomes stable, if the light source is not determined as stable
	However the analogous art of Carvalho Sousa of a point-of-care testing device for non-invasive determination of tissue or body fluid parameters (abstract) teaches:
further comprising: 
outputting an instruction for waiting until the light source becomes stable, if the light source is not determined as stable ([0138], “If the temperature is inside the optimum interval, the system proceeds; if not, the system holds and waits until the condition is satisfied, optionally producing an alert to the user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Chaiken to incorporate the further measurement of a light source temperature as a stability measurement and waiting for the temperature to be inside an optimal interval for stable light source operation as taught by Carvalho Sousa because the temperature is critical for a stable spectrum emission, either from a led diode, light-bulb or laser diode. By waiting for the proper temperature characteristics, the highest quality data can be obtained from a target tissue (Carvalho Sousa, [0138]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Chaiken as applied to claim 23 above, and further in view of Altshuler et al. (U.S. Pub. No. 20070060819) hereinafter Altshuler. 
Regarding claim 25, the combined references of Homyk and Chaiken teach all of the limitations of claim 23. Primary reference Homyk further fails to teach:
further comprising: 
conducting a process for calibration correction of an intensity change of the light source due to temperature, if the light source is not determined as stable
However, the analogous art of Altshuler of a light illumination and optical sensor based measuring device for determining tissue properties (abstract) teaches:
further comprising: 
conducting a process for calibration correction of an intensity change of the light source due to temperature, if the light source is not operating the actual wavelength at the nominal wavelength ([0122], “In such embodiments, wavelength versus temperature data for the radiation source(s) can be stored, e.g., on a memory module, to be utilized by the processor to calibrate the radiation wavelength (to calculate the actual wavelength from the nominal wavelength)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Chaiken to incorporate the calibration process due to temperature changes of the light source as taught by Altshuler because wavelengths of radiation generated by a light source can change depending on the temperature of the source. By using the nominal and actual wavelength data, the system can calibrate and account for changes in image quality based on different temperatures (Altshuler, [0122]). This provides the system with the most precise illumination of a tissue region, enhancing the accuracy of the device. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-12, 15-16, and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793            

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791